

116 HR 7907 IH: National Criminal Justice Commission Act of 2020
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7907IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Mr. Deutch (for himself and Mr. Trone) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish the National Criminal Justice Commission.1.Short titleThis Act may be cited as the National Criminal Justice Commission Act of 2020.2.FindingsCongress finds that—(1)it is in the interest of the United States to establish a commission to undertake a comprehensive review of the criminal justice system;(2)there has not been a comprehensive study since the President’s Commission on Law Enforcement and Administration of Justice was established in 1965;(3)in a span of 18 months, the President’s Commission on Law Enforcement and Administration of Justice produced a comprehensive report entitled The Challenge of Crime in a Free Society, which contained 200 specific recommendations on all aspects of the criminal justice system involving—(A)Federal, State, Tribal, and local governments;(B)civic organizations;(C)religious institutions;(D)business groups; and(E)individual citizens; and(4)developments over the intervening 50 years require once again that Federal, State, Tribal, and local governments, law enforcement agencies, including rank and file officers, civil rights organizations, community-based organization leaders, civic organizations, religious institutions, business groups, and individual citizens come together to review evidence and consider how to improve the criminal justice system.3.Establishment of CommissionThere is established a commission to be known as the National Criminal Justice Commission (referred to in this Act as the Commission).4.Purpose of the CommissionThe Commission shall—(1)undertake a comprehensive review of the criminal justice system;(2)submit to the President and Congress recommendations for Federal criminal justice reform; and(3)disseminate findings and supplemental guidance to the Federal Government, as well as to State, local, and Tribal governments.5.Review, recommendations, and report(a)General reviewThe Commission shall undertake a comprehensive review of all areas of the criminal justice system, including the criminal justice costs, practices, and policies of the Federal, State, local, and Tribal governments.(b)Recommendations(1)In generalNot later than 18 months after the date of the first meeting of the Commission, the Commission shall submit to the President and Congress recommendations for changes in Federal oversight, policies, practices, and laws designed to prevent, deter, and reduce crime and violence, reduce recidivism, improve cost-effectiveness, and ensure the interests of justice at every step of the criminal justice system.(2)Unanimous consentIf a unanimous vote of the members of the Commission at a meeting where a quorum is present pursuant to section 6(d) approves a recommendation of the Commission, the Commission may adopt and submit the recommendation under paragraph (1).(3)Public accessThe recommendations submitted under this subsection shall be made available to the public.(c)Report(1)In generalNot later than 18 months after the date of the first meeting of the Commission, the Commission shall disseminate to the Federal Government, as well as to State, local, and Tribal governments, a report that details the findings and supplemental guidance of the Commission regarding the criminal justice system at all levels of government.(2)Majority voteIf a majority vote of the members of the Commission approves a finding or supplemental guidance at a meeting where a quorum is present pursuant to section 6(d), the finding or supplemental guidance may be adopted and included in the report required under paragraph (1).(3)DissentsIn the case of a member of the Commission who dissents from a finding or supplemental guidance approved by a majority vote under paragraph (2), the member may state the reason for the dissent in writing and the report described in paragraph (1) shall include the dissent.(4)Public accessThe report submitted under this subsection shall be made available to the public.(d)Prior commissionsThe Commission shall take into consideration the work of prior relevant commissions in conducting the review of the Commission.(e)State and local governmentsIn issuing the recommendations and report of the Commission under this section, the Commission shall not infringe on the legitimate rights of the States to determine the criminal laws of the States or the enforcement of such laws.(f)Public hearingsThe Commission shall conduct public hearings in various locations around the United States.(g)Consultation with government and nongovernment representatives(1)In generalThe Commission shall—(A)closely consult with Federal, State, local, and Tribal governments and nongovernment leaders, including—(i)State, local, and Tribal law enforcement officials, including rank and file officers;(ii)legislators;(iii)public health officials;(iv)judges;(v)court administrators;(vi)prosecutors;(vii)defense counsel;(viii)victims’ rights organizations;(ix)probation and parole officials;(x)criminal justice planners;(xi)criminologists;(xii)civil rights and liberties organizations;(xiii)community-based organization leaders;(xiv)formerly incarcerated individuals;(xv)professional organizations; and(xvi)corrections officials; and(B)include in the final report required under subsection (c) summaries of the input and recommendations of the leaders consulted under subparagraph (A).(2)United States sentencing commissionTo the extent the review and recommendations required by this section relate to sentencing policies and practices for the Federal criminal justice system, the Commission shall conduct the review in consultation with the United States Sentencing Commission.(h)Sense of Congress on unanimityIt is the sense of Congress that, given the national importance of the matters before the Commission—(1)the Commission should work toward developing findings and supplemental guidance that are unanimously supported by the members of the Commission; and(2)a finding or supplemental guidance unanimously supported by the members of the Commission should take precedence over a finding or supplemental guidance that is not unanimously supported.6.Membership(a)In generalThe Commission shall be composed of 14 members, as follows:(1)The President shall appoint 1 member, who shall serve as a co-chairperson of the Commission.(2)The co-chairperson described in paragraph (1) shall appoint 6 members in consultation with the leadership of—(A)the Senate and House of Representatives of the same political party as the President;(B)the Committee on the Judiciary of the House of Representatives of the same political party as the President; and(C)the Committee on the Judiciary of the Senate of the same political party as the President.(3)The leader of the Senate, in consultation with the leader of the House of Representatives who is a member of the opposite party of the President, shall appoint 1 member, who shall serve as a co-chairperson of the Commission.(4)The co-chairperson described in paragraph (3) shall appoint 6 members in consultation with the leadership of—(A)the Senate and House of Representatives of the opposite political party as the President;(B)the Committee on the Judiciary of the House of Representatives of the opposite political party as the President; and(C)the Committee on the Judiciary of the Senate of the opposite political party as the President.(b)Membership(1)In generalA member shall be appointed based upon knowledge or experience in a relevant area, including—(A)law enforcement;(B)criminal justice;(C)national security;(D)prison and jail administration;(E)prisoner reentry;(F)public health, including—(i)physical and sexual victimization;(ii)drug addiction; or(iii)mental health;(G)the rights of victims;(H)civil rights;(I)civil liberties;(J)court administration;(K)social services; or(L)State, local, or Tribal government.(2)Law enforcement representation(A)Members appointed by the co-chairpersonsOf the 6 members appointed by the co-chairperson under subsection (a)(2)—(i)not fewer than 2 shall be representatives from Federal, State, or local law enforcement agencies; and(ii)not fewer than 1 shall be a representative from a Tribal law enforcement agency.(B)Other membersOf the 6 members appointed under subsection (a)(4)—(i)not fewer than 2 shall be representatives of Federal, State, or local law enforcement agencies; and(ii)not fewer than 1 shall be a representative from a Tribal law enforcement agency.(3)DisqualificationIf an individual possesses a personal financial interest in the discharge of a duty of the Commission, the individual may not be appointed as a member of the Commission.(4)TermsA member shall be appointed for the duration of the Commission.(c)Appointments and first meeting(1)AppointmentsEach member of the Commission shall be appointed not later than 45 days after the date of enactment of this Act.(2)First meetingThe Commission shall hold the first meeting of the Commission on the date, whichever is later, that is not later than—(A)60 days after the date of enactment of this Act; or(B)30 days after the date on which funds are made available for the Commission.(3)EthicsAt the first meeting of the Commission, the Commission shall—(A)draft appropriate ethics guidelines for members and staff of the Commission, including guidelines relating to—(i)conflict of interest; and(ii)financial disclosure;(B)consult with the Committees on the Judiciary of the Senate and the House of Representatives as a part of drafting the guidelines; and(C)provide each Committee described in subparagraph (B) with a copy of the guidelines completed under subparagraph (A).(d)Meetings, quorum, and vacancies(1)MeetingsThe Commission shall meet at the call of—(A)the co-chairpersons; or(B)a majority of the members of the Commission.(2)QuorumExcept as provided in paragraph (3)(B), a majority of the members of the Commission shall constitute a quorum for purposes of conducting business, except that 2 members of the Commission shall constitute a quorum for purposes of receiving testimony.(3)Vacancies(A)In generalA vacancy in the Commission shall not affect a power of the Commission, and the vacancy shall be filled in the same manner in which the original appointment was made.(B)QuorumIn the case of a vacancy occurring after the date that is 45 days after the date of enactment of this Act, until the date on which the vacancy is filled, a majority of the members of the Commission shall constitute a quorum if—(i)not fewer than 1 member of the Commission appointed under paragraph (1) or (2) of subsection (a) is present; and(ii)not fewer than 1 member of the Commission appointed under paragraph (3) or (4) of subsection (a) is present.(e)Actions of the Commission(1)In generalThe Commission—(A)shall, subject to section 5, act by a resolution agreed to by a majority of the members of the Commission voting and present; and(B)may establish a panel composed of less than the full membership of the Commission for purposes of carrying out a duty of the Commission under this Act, which—(i)shall be subject to the review and control of the Commission; and(ii)may make a finding or determination that may be considered a finding or determination of the Commission if the finding or determination is approved by the Commission.(2)DelegationIf authorized by the co-chairpersons of the Commission, a member, agent, or staff member of the Commission may take an action that the Commission may take under this Act.7.Administration(a)Staff(1)Executive DirectorThe Commission shall have a staff headed by an Executive Director, who shall be paid at a rate established for the Certified Plan pay level for the Senior Executive Service under section 5382 of title 5, United States Code.(2)Appointments and compensationThe co-chairpersons of the Commission shall designate and fix the compensation of the Executive Director and, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.(3)Personnel as Federal employees(A)In generalThe Executive Director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of such title 5.(B)Members of the CommissionSubparagraph (A) shall not be construed to apply to members of the Commission.(4)The compensation of members(A)Non-federal employeesA member of the commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Board.(B)Federal employeesA member of the commission who is an officer or employee of the Federal Government shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the Federal Government.(5)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular places of business of the member in the performance of services for the Commission.(b)Experts and consultantsWith the approval of the Commission, the Executive Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.(c)Detail of government employeesUpon the request of the Commission, a Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.(d)Other resources(1)In generalThe Commission shall have reasonable access to materials, resources, statistical data, and other information such Commission determines to be necessary to carry out its duties from—(A)the Library of Congress;(B)the Department of Justice;(C)the Office of National Drug Control Policy;(D)the Department of State; and(E)other agencies of the executive or legislative branch of the Federal Government.(2)Requests for resourcesThe co-chairpersons of the Commission shall make requests for the access described in paragraph (1) in writing when necessary.(e)Volunteer servicesNotwithstanding section 1342 of title 31, United States Code, the Commission—(1)may—(A)accept and use the services of an individual volunteering to serve without compensation; and(B)reimburse the individual described in subparagraph (A) for local travel, office supplies, and for other travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5, United States Code; and(2)shall consider the individual described in paragraph (1) an employee of the Federal Government in performance of those services for the purposes of—(A)chapter 81 of title 5, United States Code, relating to compensation for work-related injuries;(B)chapter 171 of title 28, United States Code, relating to tort claims; and(C)chapter 11 of title 18, United States Code, relating to conflicts of interest.(f)Obtaining official data(1)In generalExcept as provided in paragraph (3), the Commission may directly secure from an agency of the United States information necessary to enable the Commission to carry out this Act.(2)ProceduresUpon the request of the co-chairpersons of the Commission, the head of the agency shall furnish any information requested under paragraph (1) to the Commission.(3)Sensitive informationThe Commission may not have access to sensitive information regarding ongoing investigations.(g)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.(h)Biannual reportsThe Commission shall submit biannual status reports to Congress regarding—(1)the use of resources;(2)salaries; and(3)all expenditures of appropriated funds.(i)Contracts(1)In generalThe Commission may enter into a contract with a Federal or State agency, a private firm, an institution, or an individual for the conduct of an activity necessary to the discharge of a duty or responsibility of the Commission.(2)TimingA contract, lease, or other legal agreement the Commission enters into may not extend beyond the date of the termination of the Commission.(j)GiftsThe Commission may accept, use, or dispose of a gift or donation of a service or property.(k)Administrative assistanceThe Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out the responsibilities of the Commission under this Act, which may include—(1)human resource management;(2)budget;(3)leasing;(4)accounting; or(5)payroll services.(l)Non-Applicability of FACA and public access to meetings and minutes(1)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.(2)Meetings and minutes(A)Meetings(i)AdministrationEach meeting of the Commission shall be open to the public, except that a meeting or any portion of it may be closed to the public if it concerns matters or information described in section 552b(c) of title 5, United States Code.(ii)Interested individualsAn interested individual may—(I)appear at an open meeting;(II)present an oral or written statement on the subject matter of the meeting; and(III)be administered an oath or affirmation.(iii)NoticeEach open meeting of the Commission shall be preceded by timely public notice in the Federal Register of the time, place, and subject of the meeting.(B)Minutes and public access(i)MinutesMinutes of each open meeting shall be kept and shall contain a record of—(I)the people present;(II)a description of the discussion that occurred; and(III)a copy of each statement filed.(ii)Public accessThe minutes and records of each open meeting and other documents that were made available to or prepared for the Commission shall be available for public inspection and copying at a single location in the offices of the Commission.(m)ArchivingNot later than the date described in section 9, all records and papers of the Commission shall be delivered to the Archivist of the United States for deposit in the National Archives.8.Authorization for use of fundsFor each of fiscal years 2020 and 2021, the Attorney General may use, from an unobligated balance made available under the heading General Administration to the Department of Justice in an appropriations Act, such amounts as are necessary, not to exceed $7,000,000 per fiscal year and not to exceed $14,000,000 total for both fiscal years, to carry out this Act, except that none of the funds authorized to be used to carry out this Act may be used for international travel.9.SunsetThe Commission shall terminate 60 days after the date on which the Commission submits the report required under section 5(c) to Congress.